DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 8, 9, 12, 18, 22, 51, and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (US 2008/0187591) in view of Lee et al. (US 2014/0193360).  Fobel et al. (WO 2017/173530 A1) is cited as an evidentiary reference.
Regarding Claims 1, 2, 6, 8, and 9, Rhee teaches compositions, methods, and kits for sealing applications.  Compositions are prepared by combining a first cross-linkable component with a second cross-linkable component (Abstract).  The compositions are used in vivo to facilitate fluid containment.  One exemplary application is as a tissue sealant for hemostatic and/or wound sealing (p. 2, [0017]).
The first component may be a synthetic polymer containing multiple nucleophilic groups X.  Suitable X groups include -NH2 (i.e. amino) and -SH (i.e. thiol).  The second component is a synthetic polymer containing multiple electrophilic groups Y (p. 11, [0218]).  Suitable electrophilic groups include succinimidyl groups, which are reactive with both amino and thiol groups (p. 12, [0240]).   In one preferred embodiment, the backbone of the first and second polymer components are formed from a combination of ethylene oxide and propylene oxide units (p. 11, [0220]).  
Rhee as described above teaches a composition which includes a first synthetic polymer containing multiple nucleophilic groups X such as amino and thiol groups, and a second synthetic polymer containing multiple electrophilic groups Y such as succinimidyl groups, wherein the polymer backbone is formed from a combination of ethylene oxide and propylene oxide units.  
As illustrated in Fig. 1, the X and Y functional groups are introduced to hydroxyl group-containing polyalkylene oxide precursors (Fig. 1; p. 11, [0219]).  Rhee does not teach specific polyalkylene oxide precursors that will contribute structures corresponding to the claimed Formulas (I)-(IV).
In the same field of endeavor, Lee teaches a composition comprising a poloxamer comprising terminal functional groups.  The composition is used as a medical adhesive (Abstract; p. 2, [0027]).  
The functionalized poloxamer is formed from a commercially available product such as a Tectronic®.  Suitable products include those having the following formula where a is an integer of 10-455; b is an integer of 17-116; and the ratio of a:b is from 1:9 to 9:1 (p. 3, [0033]):

    PNG
    media_image1.png
    363
    402
    media_image1.png
    Greyscale
 .
Other suitable commercially available poloxamers include Tetronic® 90R4 (p. 3, [0033]).  This product has the following formula, where x=16 and y=18 as evidenced by Fobel (Abstract; Fig. 2; Fig. 3A):

    PNG
    media_image2.png
    204
    827
    media_image2.png
    Greyscale


.
Lee demonstrates that the commercially available products above represent hydroxyl group-containing polyalkylene oxide precursors containing a combination of ethylene oxide and propylene oxide units which are suitable for functionalization and subsequent use in medical adhesives.
It would have been obvious to one of ordinary skill in the art at the time of filing to select tetrafunctional poloxamers having either of the formulas illustrated above for use as the polymer backbone in Rhee’s first and second polymeric components.  Lee demonstrates that these products are suitable for use in this capacity in medical adhesive compositions.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.
Modification of Rhee in view of Lee results in a composition comprising: 
a first polymer component (i) which conforms to either the claimed formula (I) where m1=16 and n1=18 or formula (II) where m2=10-455 and n2=17-116; y=4; A is a branch point derived from ethylenediamine; and B is a nucleophilic functional group such as amino or thiol; and
a second polymer component (ii) which conforms to either the claimed formula (III) where p1=16 and q1=18 or formula (IV) where p2=10-455 and q2=17-116; z=4; D is a branch point derived from ethylenediamine; and E is an electrophilic functional group such as succinimidyl.
This composition reads on Claims 1, 2, 6, 8, and 9.
Regarding Claim 10, Rhee teaches that the electrophilic functional group Y may be joined to the polymer backbone through a linking group Q.  In one example, the second polymer component may have the structure polymer-C(=O)O-N(COCH2)2 (p. 11, [0223]).  This reads on the claimed E group where G is absent.
Regarding Claims 17 and 18, Rhee teaches that Y may be -C(=O)O-N(COCH2)2 (p. 11, [0223]).  Including this Y group as a terminal structure in the polymers taught by Lee results in a second precursor molecule having the claimed formula where G is absent and p1, q1, p2, and q2 are as described above.  Alternatively, Rhee teaches that a linking group Q may be present between the polymer and electrophilic group Y.  The whole structure may be polymer-O2C-(CH2)n-Y where n=1-10 (p. 11, [0221]).  When this linking structure is present and Y is -C(=O)O-N(COCH2)2 the resulting polymer reads on the claimed formula where G is -CO(CH2)r- and r=1-10. 
Regarding Claim 22, the instant specification defines “poly(ethylene oxide) derivatives” as straight-chain or branched poly(ethylene oxide) homopolymers modified to contain one or more nucleophilic or electrophilic groups (spec., p. 5, [0019]).  Modification of Rhee in view of Lee results in a composition which does not include or require any materials falling within this definition.  Therefore, the modified composition will be substantially free of poly(ethylene oxide) derivatives as claimed.
Regarding Claim 51, Rhee teaches a method that includes reacting the first and second polymer components as described above (p. 4, [0026]).
Regarding Claim 53, Rhee teaches that reaction time is increased at a pH of 9.5 (i.e. under basic conditions) compared to slightly acidic conditions (p. 2, [0018]).
Regarding Claim 54, Rhee teaches a method for sealing tissue comprising administering the composition described above to a bleeding target site in a patient in an amount sufficient to inhibit bleeding (p. 6, [0073]).
Regarding Claim 55, Rhee’s Example 1 illustrates combining first and second polymer components by syringe-to-syringe mixing.  Each of the materials was extruded from the syringe and allowed to set (p. 21, [0315]).  Prior to mixing, it is understood that the individual polymer components are contained in separate syringes.  It would have been obvious to one of ordinary skill in the art at the time of filing to include the first and second polymer components resulting from modification of Rhee in view of Lee in separate syringes prior to mixing, as this method is shown to be suitable for use with similar combinations of polyalkylene oxide-based polymer components.  Each individual syringe reads on a container.  The combination of separate syringes containing the first and second polymer components reads on the claimed kit.

Claims 15, 16, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee in view of Lee as applied to Claim 1 above, further in view of Zustiak et al. (Biomarcomolecules, 2010, Vol. 10, Issue 5, p. 1-24).
Regarding Claims 15 and 16, Rhee and Lee remain as applied above.  Rhee teaches the use of thiol-functional polyalkylene oxide-based first polymer components (p. 11, [0218]-[0220]) and suggests polyalkylene oxides containing multiple thiol groups (p. 12, [0235]).  
Rhee’s composition is described as forming hydrogels (Abstract) which are used in medical applications (p. 16, [0274]) including drug delivery (p. 11, [0224]; p. 18-19, [0296]).  Neither Rhee nor Lee teach a specific method for incorporating thiol groups, or the resulting structure of the thiolated polyalkylene oxides.
In the same field of endeavor, Zustiak teaches polyalkylene oxide-based hydrogels that may be used in medical applications including drug delivery (Abstract; p. 1, Introduction).  In one embodiment, a polyalkylene oxide including multiple thiol groups is synthesized by reacting the polyalkylene oxide with thioglycolic acid (p. 3, section 2.2).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rhee in view of Lee as applied above, and further in view of Zustiak to obtain first polymer components including multiple thiol groups by reacting the hydroxyl-terminal polymers taught by Lee with thioglycolic acid.  This method is shown to be suitable for forming thiol-functional polyalkylene oxides included in hydrogel compositions used in medical applications including drug delivery.  Modification in this way will result in polymers having the structure required by Claims 15 and 16 where m1, n1, m2, and n2 are as described above.
Regarding Claim 49, Rhee teaches a second polymer component including an electrophilic group Y such as -C(=O)O-N(COCH2)2 with a linking group Q such as -O2C-(CH2)n- where n=2 present between the polymer and the electrophilic group Y (p. 11, [0223]).  The second polymer component having the structure polymer-O2C-(CH2)n- C(=O)O-N(COCH2)2 may react with a thiol-containing first polymer component with the general structure polymer-SH to form a crosslinked material having the formula polymer-S-OCH2CH2C(=O)O-N(COCH2)2-polymer.  
When a thiol group is incorporated using Zustiak’s thioglycolic acid, the general structure will be polymer-C(=O)-CH2-S(=O)- CH2CH2C(=O)-polymer.  Employing Lee’s Tectronic® products having either of the structures illustrated above or a mixture of both as the polymer backbone in the first and second polymer components will result in crosslinked polymer networks having the claimed structure where p1, q1, n1, m1, p2, q2, n2, and m2 are as described above; G is -CO(CH2)r- and r=2.

Claims 23, 48, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee in view of Lee as applied to Claim 1 above, further in view of Roush et al. (US 2011/0319930).
Regarding Claims 23 and 48, Rhee and Lee remain as applied to Claim 1 above.  Rhee suggests applying the two-component tissue or wound sealant composition using a syringe (p. 4-5, [0028]).  The cited references do not teach a dual compartment syringe as claimed.
Roush teaches an applicator for mixing and applying two-component surgical sealants while avoiding clogs, preventing cross-contamination of the components until a point of intended mixing, decreasing pressure drop along the applicator to facilitate fluid delivery, and increasing mixing efficiency of the components.  The mixing device is a two-barreled syringe (p. 1, [0004]) that maintains a physical boundary between each component of a two-component composition such as a mix of two synthetic polyalkylene oxides (p. 1, [0003]).  The syringe includes mixing components (p. 2, [0010]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rhee in view of Lee as applied to Claim 1 above, and further in view of Roush to employ the two-barreled syringe including mixing components described above for the benefit of  avoiding clogs, preventing cross-contamination of the components until a point of intended mixing, decreasing pressure drop along the applicator to facilitate fluid delivery, and increasing mixing efficiency of the components.  Modification in this way reads on Claims 23 and 48.
Regarding Claim 55, the separate barrels in Roush’s syringe read on the claimed first and second containers.  The syringe assembly comprising the separate barrels reads on the claimed kit.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee in view of Lee as applied to Claim 51 above, further in view of Promega (Buffers for Biochemical Reactions, 2012, p. 1-5).
Regarding Claim 53, Rhee and Lee remain as applied above.  Rhee teaches that reaction between the first and second polymeric components proceeds faster at a pH of 9.5 than under slightly acidic conditions (p. 2, [0018]).  The cited references do not teach the use of a weak base as claimed.
Promega teaches buffers that are suitable for biochemical reactions.  Buffers function to resist changes to hydrogen ion concentration (i.e. pH) as a result of internal and environmental factors.  A buffer may consist of a weak base and its conjugate acid.  All buffers have an optimal pH range over which they are able to moderate change in pH (p. 1, section I).  Promega teaches the preparation of a buffer effective at pH of 9.5 at room temperature (20°C) or physiological temperature (37°C).  The buffer is based on sodium bicarbonate and sodium carbonate (p. 4, section V-A).  Sodium carbonate is a weak base.
It would have been obvious to one of ordinary skill in the art at the time of filing to employ Promega’s carbonate buffer to maintain the pH of the reaction medium when combining Rhee’s first and second polymeric components.  Rhee identifies a pH of 9.5 as leading to faster reaction times, Promega’s buffer will maintain this pH and resist changes resulting from internal and environmental factors that may slow the reaction rate, and Promega’s buffer is suitable for use in biochemical reactions.  Modification in this way reads on Claim 53.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762